—Order, Supreme Court, New York County (Edward Lehner, J.), entered February 18, 1997, which granted plaintiffs motion pursuant to CPLR 3124 to compel disclosure, unanimously affirmed, with costs.
The IAS Court properly rejected defendants-appellants’ claim that a prior decision in a special proceeding to quash an investigatory subpoena had collateral estoppel effect on plaintiffs efforts to obtain an order compelling discovery in this plenary action, since there was no “ ‘identity of * * * issues in the present litigation and the prior determination’ ” (Matter of Juan C. v Cortines, 89 NY2d 659, 667). Since the doctrine of collateral estoppel is inapplicable and since defendant-appellant does not otherwise challenge the “material [ity] and necessity]” (CPLR 3101 [a]) of the requested documents, the IAS Court properly granted, without condition, plaintiffs motion to compel disclosure. Concur — Ellerin, J. P., Wallach, Williams, Mazzarelli and Andrias, JJ.